Name: Council Regulation (EU) NoÃ 1220/2012 of 3Ã December 2012 on trade related measures to guarantee the supply of certain fishery products to Union processors from 2013 to 2015, amending Regulations (EC) NoÃ 104/2000 and (EU) NoÃ 1344/2011
 Type: Regulation
 Subject Matter: food technology;  fisheries;  trade;  tariff policy
 Date Published: nan

 19.12.2012 EN Official Journal of the European Union L 349/4 COUNCIL REGULATION (EU) No 1220/2012 of 3 December 2012 on trade related measures to guarantee the supply of certain fishery products to Union processors from 2013 to 2015, amending Regulations (EC) No 104/2000 and (EU) No 1344/2011 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 31 thereof, Having regard to the proposal from the European Commission, Whereas: (1) Union supplies of certain fishery products currently depend on imports from third countries. In the last 15 years, the Union has become more dependent on imports to meet its consumption of fishery products. The Union self-sufficiency rate for fishery products has decreased from 57 % to 38 %. In order not to jeopardise the Union production of fishery products and to ensure an adequate supply to the Union processing industry, customs duties should be partially or totally suspended for a number of products within tariff quotas of an appropiate volume. To guarantee a level playing field for the Union producers, the sensitivity of individual fishery products on the Union market should also be taken into consideration. (2) By Regulation (EC) No 1062/2009 (1), the Council opened and provided for the management of autonomous Community tariff quotas for certain fishery products for the period from 2010 to 2012. Given that the period of application of that Regulation expires on 31 December 2012, it is important that relevant rules contained therein be reflected in the period from 2013 to 2015. (3) Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the markets in fishery and aquaculture products (2) is being reviewed in the context of the reform of the Common Fisheries Policy. That Regulation establishes suspensions of tariff duties for certain fishery products. In order to render the system more coherent and streamline the procedures of the Unions autonomous preferences for fishery products, a number of autonomous tariff quotas replacing those suspensions should be established, and Regulation (EC) No 104/2000 should be amended accordingly. The new autonomous tariff quotas should be of sufficient volume so as to ensure an adequate supply of raw fishery materials to the Union and to guarantee the predictability and the continuity of imports. (4) Council Regulation (EU) No 1344/2011 of 19 December 2011 suspending the autonomous Common Customs Tariff duties on certain agricultural, fishery and industrial products (3) contains a limited number of suspensions for fishery products. In order to render the system more coherent and streamline the procedures of the Unions autonomous preferences for fishery products, a number of autonomous tariff quotas replacing those suspensions should be established. Consequently, Regulation (EU) No 1344/2011 should be amended accordingly. The new autonomous tariff quotas should be of sufficient volume so as to ensure an adequate supply of raw fishery materials to the Union and to guarantee the predictability and the continuity of imports. (5) It is important to provide the fishery processing industry with security of supply of raw fishery materials to permit continued growth and investment, and, most importantly, enable it to adapt to the replacement of suspensions by quotas without any disruption of supply. It is therefore appropriate to provide, in respect of certain fishery products to which suspensions have applied, for a system which triggers an automatic increase of the applicable tariff quotas under certain conditions. (6) Equal and uninterrupted access to the tariff quotas provided for in this Regulation should be ensured for all Union importers and the rates laid down for the quotas should be applied without interruption to all imports of the products concerned into all Member States until the tariff quotas have been used up. (7) To ensure the efficient common management of the tariff quotas, Member States should be permitted to draw from the quota amount the necessary quantities corresponding to their actual imports. Since that method of management requires close cooperation between the Member States and the Commission, the Commission should be able to monitor the rate at which the quotas are used up and should inform the Member States accordingly. (8) Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (4) provides for a system of tariff quota management which follows the chronological order of the dates of acceptance of the declarations of release for free circulation. The tariff quotas opened by this Regulation should be managed by the Commission and the Member States in accordance with that system, HAS ADOPTED THIS REGULATION: Article 1 Import duties on the products listed in the Annex shall be suspended within the tariff quotas, at the rates, for the periods and up to the amounts indicated therein. Article 2 The tariff quotas referred to in Article 1 shall be managed in accordance with Articles 308a, 308b and 308c (1) of Regulation (EEC) No 2454/93. Article 3 1. Without undue delay, the Commission shall ascertain whether, as at 30 September of the relevant calendar year, 80 % of the annual tariff quota in respect of a fishery product to which this Article applies in accordance with the Annex has been used. If that is the case, the annual tariff quota set in the Annex shall be deemed to be automatically increased by 20 %. The increased annual tariff quota shall be the applicable tariff quota in respect of that fishery product for the relevant calendar year. 2. At a request of at least one Member State and without prejudice to paragraph 1, the Commission shall ascertain whether 80 % of the annual tariff quota, in respect of a fishery product to which this Article applies in accordance with the Annex, has been used prior to 30 September of the relevant calendar year. If that is the case, paragraph 1 shall apply. 3. The Commission shall without undue delay inform Member States that the conditions established in paragraphs 1 or 2 have been fulfilled and shall publish information on the newly applicable tariff quota in the C series of the Official Journal of the European Union. 4. No further increase may apply for the relevant calendar year to a tariff quota increased according to paragraph 1. Article 4 The Commission and customs authorities of Member States shall cooperate closely to ensure the proper management and control of the application of this Regulation. Article 5 1. In Regulation (EC) No 104/2000, Article 28 and Annex VI are deleted. 2. In the Annex to Regulation (EU) No 1344/2011, the entries concerning fishery products with TARIC codes 0302899030, 0302900095, 0303909091, 0305200011, 0305200030, 1604110020, 1604320010, 1605100011 and 1605100019 are deleted. Article 6 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2013 to 31 December 2015. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 December 2012. For the Council The President N. SYLIKIOTIS (1) OJ L 291, 7.11.2009, p. 8. (2) OJ L 17, 21.1.2000, p. 22. (3) OJ L 349, 31.12.2011, p. 1. (4) OJ L 253, 11.10.1993, p. 1. ANNEX Order No CN code TARIC code Description Annual amount of quota (tons) (1) Quota duty Quota period 09.2759 ex 0302 51 10 20 Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and fish of the species Boreogadus saida, excluding livers and roes, fresh, chilled or frozen, for processing (2) (3) 70 000 (9) 0 % 1.1.2013-31.12.2015 ex 0302 51 90 10 ex 0302 59 10 10 ex 0303 63 10 10 ex 0303 63 30 10 ex 0303 63 90 10 ex 0303 69 10 10 09.2765 ex 0305 62 00 20 Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and fish of the species Boreogadus saida, salted or in brine, but not dried or smoked, for processing (2) (3) 2 600 0 % 1.1.2013-31.12.2015 25 29 ex 0305 69 10 10 09.2776 ex 0304 71 10 10 Cod, (Gadus morhua, Gadus macrocephalus), frozen fillets and frozen meat, for processing (2) (3) 30 000 0 % 1.1.2013-31.12.2015 ex 0304 71 90 10 ex 0304 95 21 10 ex 0304 95 25 10 09.2761 ex 0304 79 50 10 Blue grenadier (Macruronus spp.), frozen fillets and other frozen meat, for processing (2) (3) 25 000 (9) 0 % 1.1.2013-31.12.2015 ex 0304 79 90 11 17 ex 0304 95 90 11 17 09.2798 ex 0306 16 99 20 Shrimps and prawns of the species Pandalus borealis, in shells, fresh, chilled or frozen for processing (2) (3) (5) 9 000 0 % 1.1.2013-31.12.2015 ex 0306 26 90 12 92 09.2794 ex 1605 21 90 45 Shrimps and prawns of the species Pandalus borealis cooked and peeled, for processing (2) (3) (5) 30 000 0 % 1.1.2013-31.12.2015 ex 1605 29 00 50 09.2800 ex 1605 21 90 55 Shrimps and prawns of the species Pandalus jordani, cooked and peeled, for processing (2) (3) (5) 2 000 0 % 1.1.2013-31.12.2015 ex 1605 29 00 60 09.2802 ex 0306 17 92 10 Shrimps and praws of the specie Penaeus Vannamei, whether in shell or not, fresh, chilled or frozen, for processing (2) (3) 20 000 0 % 1.1.2013-31.12.2015 ex 0306 27 99 10 09.2760 ex 0303 66 11 10 Hake (Merluccius spp. excluding Merluccius merluccius, Urophycis spp.), and Pink cusk-eel (Genypterus blacodes), frozen, for processing (2) (3) 12 500 0 % 1.1.2013-31.12.2015 ex 0303 66 12 10 ex 0303 66 13 10 ex 0303 66 19 11 91 ex 0303 89 70 10 09.2774 ex 0304 74 19 10 North Pacific hake (Merluccius productus), frozen fillets and other meat for processing (2) (3) 12 000 0 % 1.1.2013-31.12.2015 ex 0304 95 50 10 09.2770 ex 0305 63 00 10 Anchovies (Engraulis anchoita), salted or in brine, but not dried or smoked, for processing (2) (3) 2 500 0 % 1.1.2013-31.12.2015 09.2788 ex 0302 41 00 10 Herrings (Clupea harengus, Clupea pallasii), of a weight exceeding 100 g per piece or flaps of a weight exceeding 80 g per piece, excluding livers and roes, for processing (2) (3) 17 500 0 % 1.10.2013-31.12.2013 ex 0303 51 00 10 1.10.2014-31.12.2014 ex 0304 59 50 10 1.10.2015-31.12.2015 ex 0304 86 00 10 ex 0304 99 23 10 09.2792 ex 1604 12 99 1111 Herrings, spiced and/or vinegar-cured, in brine, preserved in barrels of at least 70 kg net drained weight, for processing (2) (3) 15 000 (8) 6 % 1.1.2013-31.12.2015 09.2790 ex 1604 14 16 21 23 31 33 41 43 91 93 Filets known as loins of tunas and skipjack, for processing (2) (3) 22 000 0 % 1.1.2013-31.12.2015 09.2762 ex 0306 11 90 10 Rock lobster and other sea crawfish (Palinurus spp., Panulirus spp., Jasus spp.), live, chilled, frozen, for processing (2) (3) (4) 200 6 % 1.1.2013-31.12.2015 ex 0306 21 90 10 09.2785 ex 0307 49 59 10 Pod (7) of squid (Ommastrephes spp. - excluding Ommastrephes sagittatus -, Nototodarus spp., Sepioteuthis spp.) and Illex spp., frozen, with skin and fins, for processing (2) (3) 45 000 0 % 1.1.2013-31.12.2015 ex 0307 99 11 10 09.2786 ex 0307 49 59 20 Squid (Ommastrephes spp. - excluding Ommastrephes sagittatus -, Nototodarus spp., Sepioteuthis spp.) and Illex spp., frozen, whole or tentacles and fins, for processing (2) (3) 3 000 0 % 1.1.2013-31.12.2015 ex 0307 99 11 20 09.2777 ex 0303 67 00 10 Alaska pollack (Theragra chalcogramma), frozen, frozen fillets and other frozen meat, for processing (2) (3) 350 000 (9) 0 % 1.1.2013-31.12.2015 ex 0304 75 00 10 ex 0304 94 90 10 09.2772 ex 0304 93 10 10 Surimi, frozen, for processing (2) (3) 66 000 (9) 0 % 1.1.2013-31.12.2015 ex 0304 94 10 10 ex 0304 95 10 10 ex 0304 99 10 10 09.2746 ex 0302 89 90 30 Southern red snapper (Lutjanus purpureus), fresh, chilled, for processing (2) (3) 1 650 (9) 0 % 1.1.2013-31.12.2015 09.2748 ex 0302 90 00 95 Hard fish roes, fresh, chilled or frozen, salted or in brine 11 000 (9) 0 % 1.1.2013-31.12.2015 ex 0303 90 90 91 ex 0305 20 00 30 09.2750 ex 1604 32 00 10 Hard fish roes, washed, cleaned of adherent organs and simply salted or in brine, for processing (2) 6 600 (9) 0 % 1.1.2013-31.12.2015 09.2764 ex 1604 11 00 20 Pacific salmon (Oncorhynchus spp.), for the processing industry for manufacture into pastes or spreads (2) 1 300 (9) 0 % 1.1.2013-31.12.2015 09.2784 ex 1605 10 00 11 19 Crabs of the species King (Paralithodes camchaticus), Hanasaki (Paralithodes brevipes), Kegani (Erimacrus isenbecki), Queen and Snow (Chionoecetes spp.), Red (Geryon quinquedens), Rough stone (Neolithodes asperrimus), Lithodes santolla, Mud (Scylla serrata), Blue (Portunus spp.), simply boiled in water and shelled, whether or not frozen, in immediate packings of a net content of 2 kg or more 2 750 (9) 0 % 1.1.2013-31.12.2015 09.2778 ex 0304 83 90 21 Flatfish, frozen fillets and other fish meat (Limanda aspera, Lepidopsetta bilineata, Pleuronectes quadrituberculatus, Limanda ferruginea, Lepidopsetta polyxystra), for processing (2) (3) 5 000 0 % 1.1.2013-31.12.2015 ex 0304 99 99 65 (1) Expressed in net weight, unless otherwise stated. (2) The quota is subject to the conditions laid down in the Articles 291 to 300 of Regulation (EEC) No 2454/93. (3) The quota is not available for products intended solely for one or more of the following operations:  cleaning, gutting, tailing, heading,  cutting (excluding dicing, filleting, production of flaps or cutting of frozen blocks or splitting of frozen interleaved fillet blocks),  repacking of frozen IQF fillets,  sampling, sorting,  labelling,  packing,  chilling,  freezing,  deep freezing,  thawing, separation. The quota is not available for products intended to undergo treatment or operations which give quota entitlement, where such treatment or operations are carried out at retail or catering level. The quota is only available for products intended for human consumption. (4) Products under CN codes 0306 11 90 (TARIC code 10) and 0306 21 90 (TARIC code 10) shall, notwithstanding footnote (2), qualify for the quota if they undergo one or both of the following operations: dividing the frozen product, subjecting the frozen product to heat treatment to enable the removal of internal waste material. (5) Products under CN codes 1605 21 90 (TARIC codes 45 and 55) and 1605 29 00 (TARIC codes 50 and 60) shall, notwithstanding footnote (2), qualify for the quota if they undergo the operation of subjecting the shrimps and prawns to processing treatment by packaging gases as defined in Annex I to Regulation (EC) No 1333/2008 of the European Parliament and of the Council of 16 December 2008 on food additives. () (6) OJ L 354, 31.12.2008, p. 16. (7) Body of cephalopod or the squid headless and without tentacle. (8) Expressed in net drained weight. (9) Article 3 applies.